Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
	Applicants’ amendment filed February 5, 2021 has not been entered.

Continuation of 3. NOTE:  Claim 1 has been extensively amended. 

In particular, Applicant has amended claim 1 to recite: 
	“a back surface” in line 2;
	“activated surface moieties each covalently reactive with a primary amine attached to the front surface” in lines 3-4;
	“said plurality of oligodeoxythymidine linkers covalently linked to less than 100% of the plurality of activated surface moieties” in lines 8-9; and
	“each of said nucleotide sequences with terminal thymidine bases...in a 3-dimensional lattice formation” in lines 13-21. 

These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on February 5, 2021 has not been entered.

Continuation of 12.  does NOT place the application in condition for allowance because: As the claims’ amendments has not been entered, Applicants' arguments based on the proposed amendment are not persuasive. Applicants' arguments regarding the claims filed July 28, 2020 do not overcome the rejections of record. Therefore, the rejections of record are maintained.

Response to arguments as they relate to the rejection of the claims filed on July 28, 2020.
Maintained Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 9 and 19 is maintained under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Press Release (Cannabis Business Executive, January 2017, 1-2) as evidenced by Eggers et al. (Inform Magazine, April 2017, 1-11). 
Regarding claims 1, 2, 9 and 19, Press Release teaches that PathogenDx and Emerald Scientific have announced that the companies have entered a distribution agreement for the PDx-C test kits, the latest technology in microbial testing, wherein the PathogenDx product line enables Emerald Scientific clients to test cannabis flower, extract and infused products for E. coli, Salmonella, and Aspergillus simultaneously in six hours or less, such that the combination of PathogenDx technology and manufacturing with Emerald’s distribution reach and customer support provides the cannabis industry with the most rapid and cost effective method to procure PDx technology (pg. 1, first full paragraph). Press Release teaches that because PathogenDx uses its proprietary low cost and flexible microarray technology, PDx can keep up with the ever-changing microbial testing requirements with little, few or no adjustments, wherein this gives PDx customers rapid flexibility, providing safety and surety to their clients, minimizing the costs of recalls and brand damage (pg. 1, third full paragraph), wherein it is known that the PDx-C microarray technology comprises DNA oligonucleotides printed directly onto standard glass slides to form panels of microarrays (12 each per slide), which are functionally isolated via a hydrophobic barrier coating, such that the oligonucleotide probes are linked to the underlying surface, wherein the test is initiated by a PCR reaction which serves to amplify and dye-label specific microbial DNA segments; and the PDx-C microarray includes sequences to detect pathogens including E. coli, Salmonella enterica, Aspergillus flavus, Aspergillus niger, Aspergillus fumigatus, MacConkey (bacterial), Sab Dex (fungal) as evidenced by Eggers et al. (pg. 4, Figure; pg. 6, last full paragraph; pg. 6, last partial paragraph; pg. 7, first full paragraph; pg. 9, Figure; and pg. 10, Table). 
E. coli, Salmonella enterica, Aspergillus flavus, Aspergillus niger, Aspergillus fumigatus species. Moreover, Figures 10, 12 and 16 of the instant published Specification appear to exemplify a microarray having the same features as shown for the PDx-C microarray as evidenced by Eggers et al. (pgs. 4, 9 and 10; Figures and Table). As stated in MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, as noted in MPEP 2112.01(II), "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. As indicated in MPEP 2112(V): “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”  It is noted that the Patent Office has no ability to make a determination as to whether the PDx-C microarray comprising probes for the detection of pathogens includes the structural elements as recited in instant claim 1 and, thus, the burden shifts to Applicant to show that the claimed and prior art products are not identical or substantially identical in structure or composition.


Response to Arguments
Applicant’s arguments filed February 5, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant’s microarray has at least one fungal nucleotide probe selected from SEQ ID NOS: 86-125 and at least one Cannabis plant probe sequence from SEQ ID NOS: 126-128, while Press Release only discloses nucleotide probe sequences can test for E. coli, Salmonella enterica, Aspergillus flavus, Aspergillus niger, Aspergillus fumigatus species (Applicant Remarks, pg. 12, first full paragraph).
Regarding (a), The claim uses the term “comprising” which is open ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding full-length nucleotide sequences that comprise SEQ ID NOS: 86-128. As noted in MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (underline added). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not" (underline added). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, the Examiner notes that Figures 10, 12 and 16 of the instant published Specification appear to exemplify a microarray having the same features as shown for the PDx-C microarray as evidenced by Eggers et al. (pgs. 4, 9 and 10; Figures and Table). Thus, as indicated in MPEP 2112(V): “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product (underline added). Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”  It is noted that the Patent Office has no ability to make a determination as to whether the PDx-C microarray comprising probes for the detection of pathogens includes the structural elements as recited in instant claim 1 and, thus, the burden shifts to Applicant to show that the claimed and prior art products are not identical or substantially identical in structure or composition. Regarding the assertion that Applicant’s microarray has at least one fungal nucleotide probe selected from SEQ ID NOS: 86-125 and at least one Cannabis plant probe sequence from SEQ ID NOS: 126-128, the Examiner contends that the probe sequences as recited in instant claim 1 are inherently present on the PDx-C microarray. Press Release clearly teaches that Emerald Scientific is a provider of supplies to cannabis testing labs; and that Pathogen Dx product line allows clients to test cannabis flower, extract and infused products (interpreted as cannabis plants) for the detection of multiple pathogens simultaneously; while Eggers teaches that the PDx-C microarray analyzes bacteria, yeast and mold (interpreted as a fungus) on recreational or medicinal cannabis (interpreted as probing for cannabis including as a control, and for fungal nucleotide sequences) (See; pg. 8, fifth full paragraph; and pg. 9, first full paragraph). Moreover, it is noted that Figures 10, 12 and 16 of the instant published Specification appear to exemplify a microarray having the same features as shown for the PDx-C microarray as evidenced by Eggers et al. Thus, the Examiner asserts that the probe sequences as recited in instant claim 1 are inherently present on the PDx-C microarray, which is the subject of the Distribution Agreement disclosed in Press Release dated January 21, 2017. The Examiner suggests that Applicant provide an affidavit as to the structure of the PDx-C microarray as compared to the microarray system of claim 1 and/or that Applicant provide a sequence listing of the probe sequences present on the PDx-C microarray.

Therefore, claims 1, 2, 9 and 19 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 

be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AMY M BUNKER/
Primary Examiner, Art Unit 1639